Title: To James Madison from Valentin de Foronda, 29 July 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philada. 29. de Julio de 1808.

Tengo la honra de poner en noticia de V. S. que el Exmo. Senor Dn. Pedro Cevallos me previene de parte del Rey mi Amo, con fha. del 21. de Marzo, que dé parte à èste Gobíerno, como lo executo, que han resuelto, que en el preciso termino de un mes salgan fuera de los Reynos de España, los Vasallos Suecos.  Dios guê. á V. S. ms. as.  B. L. M de V S. su mas atento servidor

Valentin de Foronda

